

Exhibit 10.21


AGREEMENT AND GENERAL RELEASE
PDI, Inc. (referred to throughout this Agreement as “Employer”), and Larry
Ellberger (referred to throughout this Agreement as “Employee”), agree that:


1.  Last Day of Employment. Employee's last day of employment with Employer is
August 4, 2006.
 
a.  Consideration. In consideration for signing this Agreement and compliance
with the promises made herein, Employer agrees to pay to Employee $125,000.00,
less lawful deductions, to be paid in a lump sum payment on the six month
anniversary of the Effective Date of this Agreement (discussed below in
paragraph “3” below) and Employee’s fulfillment of the promises contained
herein, or such later date as required to conform with Internal Revenue Code
Section 409(A), if applicable.
 
2.  No Consideration Absent Execution of this Agreement. Employee understands
and agrees that Employee would not receive the monies and/or benefits specified
in paragraph “1(a)” above, except for Employee’s execution of this Agreement and
the fulfillment of the promises contained herein.
 
3.  Revocation. Employee may revoke this Agreement for a period of seven (7)
calendar days following the day Employee executes this Agreement. Any revocation
within this period must be submitted, in writing, to Nancy McCarthy, Executive
Vice President of Human Resources and state, "I hereby revoke my acceptance of
our Agreement and General Release." The revocation must be personally delivered
to Nancy McCarthy, Executive Vice President of Human Resources or Employer’s
designee, or mailed to Nancy McCarthy, Executive Vice President of Human
Resources at PDI, Inc., Saddle River Executive Centre, One Route 17 South,
Saddle River, New Jersey, 07458 and postmarked within seven (7) calendar days of
execution of this Agreement. This Agreement shall not become effective or
enforceable until the revocation period has expired (hereinafter “the Effective
Date”). If the last day of the revocation period is a Saturday, Sunday, or legal
holiday in New Jersey, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday in New
Jersey.
 
4.  General Release of Claim. Employee, Employee’s heirs, executors,
administrators, fiduciaries, successors and/or assigns, knowingly and
voluntarily release and forever give up, to the full extent permitted by law,
Employer, Employer's past, present and future direct or indirect parent
organizations, subsidiaries, divisions, affiliated entities, and its and their
partners, officers, directors, trustees, administrators, fiduciaries, employment
benefit plans and/or pension plans or funds, executors, attorneys, employees,
insurers, reinsurers and/or agents and their successors and assigns individually
and in their official capacities (collectively referred to herein as “Released
Parties” or “Released Party”), jointly and severally, of and from all claims,
known or unknown, that Employee has or may have against Released Parties as of
the date of execution of this Agreement, including, but not limited to, any
alleged violation of:
 
●The National Labor Relations Act;
● Title VII of the Civil Rights Act;
● Civil Rights Act of 1991
● Sections 1981 through 1988 of Title 42 of the United States Code;
● The Employee Retirement Income Security Act;
● The Fair Credit Reporting Act;
● The Immigration Reform Control Act;
● The Americans with Disabilities Act;
● The Rehabilitation Act;
● The Age Discrimination in Employment Act;
● The Occupational Safety and Health Act;
● The Family and Medical Leave Act;
● The Equal Pay Act;
● The Fair Labor Standards Act;
● The Uniformed Services Employment and Reemployment Rights Act;
● Worker Adjustment and Retraining Notification Act;
● Employee Polygraph Protection Act;
● The New Jersey Law Against Discrimination;
● The New Jersey Civil Rights Act;
● The New Jersey Family Leave Act;
● The New Jersey State Wage and Hour Law;
● The New Jersey Conscientious Employee Protection Act;
● The New Jersey Equal Pay Law;
● The New Jersey Occupational Safety and Health Law;
● The New Jersey Smokers’ Rights Law;
● The New Jersey Genetic Privacy Act;
● The New Jersey Fair Credit Reporting Act;

 
●
The New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing A Workers' Compensation Claim;

 
●
The New Jersey Public Employees' Occupational Safety and Health Act;

   
●
New Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
Jury Duty, Employment Protection, and Discrimination;

 
●
any other federal, state or local civil rights law, whistle-blower or any other
local, state or federal law, regulation or ordinance;

   
●
any public policy, contract (oral, written or implied), tort, constitution or
common law;

   
●
any claims for vacation, sick or personal leave pay, short term or long term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual; or

● any basis for costs, fees, or other expenses including attorneys’ fees.


Employee understands this Release includes all claims related in any manner to
Employee’s employment or the cessation of that employment. Employee further
understands that Employee is hereby releasing any known or unknown claim for
alleged right to discovery of information or documents of Released Parties.
Notwithstanding the foregoing, nothing herein shall affect the Employee’s right
to coverage, if such coverage is otherwise available, under the Employer’s
Directors’ and Officers’ insurance policies (to the extent that such policies
are then in effect).


5.  Affirmations. Employee affirms that Employee is not a party to, and that
Employee has not filed or caused to be filed, any claim, complaint, charge or
action against Released Parties in any forum or form. Employee further affirms
that Employee has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions and/or benefits are due to Employee, except as provided in
this Agreement. Employee furthermore affirms that Employee has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act and/or
any other federal, state or local leave law, including the New Jersey Family
Leave Act. Employee further affirms Employee has not complained of and is not
aware of any fraudulent activity or any act(s) which would form the basis of a
claim of fraudulent or illegal activity of Employer.
 
6.  Confidentiality. To the extent permitted by law, Employee agrees not to
disclose any information regarding the existence or substance of this Agreement,
except to Employee’s spouse, tax advisor, or an attorney with whom Employee
chooses to consult regarding Employee’s consideration of this Agreement, each of
whom shall likewise agree to keep the information confidential. In the event
Employee or Employee’s counsel believe either is compelled to provide or
disclose information described in this paragraph, they will provide written
notice of such belief, via facsimile and mail, to Nancy McCarthy, Executive Vice
President of Human Resources, PDI, Inc., Saddle River Executive Centre, One
Route 17 South, Saddle River, New Jersey, 07458. Fax number - (201) 258-8445, no
later than seven (7) business days prior to said production or disclosure. This
Agreement shall not be filed with any court and shall remain forever
confidential except in an action to enforce or for breach of this Agreement. If
Employee asserts an action to enforce this Agreement or for breach of this
Agreement, Employee shall maintain such confidentiality by whatever means
necessary, including, but not limited to, submitting the Agreement to a court
under confidential seal.
 
7.  Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of New Jersey without regard
to its conflict of laws provisions. In the event Employee or Employer breaches
any provision of this Agreement, Employee and Employer affirm that either may
institute an action against the other to specifically enforce any term or terms
of this Agreement, in addition to any other legal or equitable relief permitted
by law. In the event that any provision of this Agreement is declared illegal or
unenforceable by a court of competent jurisdiction and cannot be modified to be
enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. Moreover, if any such provision determined to be invalid,
illegal or unenforceable and can be made valid, legal or enforceable by
modification thereof, then the party for whose benefit the provision exists, may
make such modification as necessary to make the provision valid, legal and
enforceable.
 
8.  Non Disparagement. Employee agrees not to defame, disparage or demean
Employer in any manner whatsoever. Employer agrees, on behalf of its Executive
Officers (defined herein as any officer of Employer whose title is Executive
Vice President or higher) and its directors, not to defame, disparage or demean
Employee in any manner whatsoever.
 
9.  Cooperation. Subject to Employee’s other personal and professional
obligations and on reasonable notice and at reasonable times, Employee will,
without further consideration, cooperate with Employer and its counsel in
connection with any investigation, administrative or regulatory proceeding or
litigation relating to any matter in which Employee was involved or of which
Employee has knowledge as a result of Employee’s employment with Employer and/or
any Released Party or Released Parties. Further, Employee shall, without further
consideration, provide Employer with such transitional services and assistance
as may be reasonably requested by the Chief Executive Officer of Employer.
 
10.  Return of Property. Employee agrees, within seven (7) calendar days from
the date of this Agreement, to return any and all property, including all copies
or duplicates thereof, belonging to Released Parties, including, but not limited
to, PDI owned or leased automobile, computer equipment, keys, security cards,
equipment, documents, supplies, customer lists and customer information,
confidential documents, etc. With the return of Released Parties' materials,
Employee shall submit a letter (or an e-mail) to Nancy McCarthy at PDI, Inc.,
Saddle River Executive Centre, One Route 17 South, Saddle River, New Jersey,
07458, affirming that Employee has returned all property and copies and has not
retained any property belonging to Released Parties.
 
11.   Nonadmission of Wrongdoing. Employee agrees that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at anytime for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.
 
12.  Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.
 
13.  Entire Agreement. This Agreement sets forth the entire agreement between
the Employee and Released Parties hereto, and fully supersedes any prior or
contemporaneous agreements or understandings between Employee and Released
Parties; provided, however, that (a) this Agreement does not supercede or affect
any confidentiality, non-disclosure, non-compete, invention, assignment of
proprietary rights or non-solicitation agreement(s) signed by Employee, which
shall remain in full force and effect as provided for therein and Employee
expressly acknowledges Employee's intent to adhere to the promises contained in
those agreements, and (b) the stock option agreements covering the options
previously issued to Employee as a result of his service on Employer’s Board of
Directors, which shall fully vest upon the Effective Date of this Agreement and
shall remain exercisable for three (3) years following the Effective Date of
this Agreement. Employee also acknowledges that Employee has not relied on any
representation, promises, or agreements of any kind made in connection with the
decision to sign this Agreement, except for those set forth in this Agreement.
 
EMPLOYEE IS HEREBY ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND IS HEREBY ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.
 


EMPLOYEE IS ADVISED THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH "1" ABOVE, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST RELEASED PARTIES AS OF THE DATE OF THE EXECUTION OF
THIS AGREEMENT.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:




/s/ Larry Ellberger 
Larry Ellberger


Dated: July 31, 2006




PDI, INC.


By: /s/ Nancy McCarthy
Nancy McCarthy
Executive Vice President of Human
Resources


Dated: July 31, 2006









--------------------------------------------------------------------------------

1